             Case 3:12-cv-02265-SI       Document 224                Filed 06/11/20   Page 1 of 1


    TRACY REEVE, OSB# 891123
    City Attorney
    Email: tracy.reeve@portlandoregon.gov
    DENIS M. VANNIER, OSB#044406
    Deputy City Attorney
    Email: denis.vannier@portlandoregon.gov
    Office of City Attorney
    1221 SW 4th Avenue, Suite 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland

                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION


    UNITED STATES OF AMERICA,                                                   Case No. 3:12-cv-02265-SI

                  PLAINTIFF,
                                                         DEFENDANT CITY OF PORTLAND’S
           v.                                            NOTICE OF PERIODIC COMPLIANCE
                                                         REPORTS
    CITY OF PORTLAND,

                  DEFENDANT.

           Defendant, City of Portland, provides notice to the Court of attachments Exhibit A,

    Rosenbaum & Watson, LLP Compliance and Outcome Assessment Report of the Compliance

    Officer and Community Liaison (COCL): 2019 Updates and Quarter 4 Analysis (October –

    December 2019); and Exhibit B, Rosenbaum & Watson, LLP Compliance and Outcome

    Assessment Report of the Compliance Officer and Community Liaison (COCL): Quarter 1

    Updates & Analysis (January – March 2020).

           Defendant submits COCL’s reports pursuant to the Settlement Agreement.

           Dated: June 11, 2020.

                                                       Respectfully submitted,

                                                       /s/ Tracy Reeve
                                                       TRACY REEVE OSB # 891123
                                                       City Attorney
                                                       Email: tracy.reeve@portlandoregon.gov
                                                       Of Attorneys for Defendant


Page 1 – DEFENDANT CITY OF PORTLAND’S NOTICE OF PERIODIC COMPLIANCE
         REPORTS               PORTLAND CITY ATTORNEY’S OFFICE
                                  1221 SW 4TH AVENUE, RM 430
                                           PORTLAND, OREGON 97204
                                             PHONE: (503) 823-4047
                                              FAX: (503) 823-3089
